Title: From Thomas Jefferson to Albert Gallatin, 3 April 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Monticello Apr. 3. 05.
                  
                  Your favor of 26. March is recieved and I learn with real concern the danger that a temporary loan may be necessary, because we know how it will be perverted to throw dust in the eyes of the people. however if no other expedient can be used we must meet it—I have no expectation that Monroe will be able to get any acknolegement of boundary which we can admit. the next best measure will be to obtain a free use of the rivers of either party rising within the limits of the other, and that neither party shall either settle or fortify within the disputed country, until the limits can be fixed. this will give us time to await & avail ourselves of events.—I presume the appointment of Flowers may wait my return. in the mean time the other may be heard from. I have desired the Postmaster Genl. to forward nothing to me here after the 5th. inst. as I expect to be with you in a fortnight. Accept affectionate salutations & assurances of constant friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               